DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 9/28/2021, 12/30/2020, and 7/15/2020 
have been entered.  Claims 1-8 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated byj Liu et al. (Liu et al. – 2017/0033439; herein after referred to as “Liu”).
Regarding claim 1, Liu discloses an electronic device, comprising: 
a device body (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161); 
a first antenna module disposed on the device body (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161); 

an electrically conductive structure comprising a first section and a second section, wherein the first section is connected between the first antenna module and the second section, the first section is extended along a first direction, the second section is extended toward the second antenna module along a second direction not parallel to the 10first direction, and the second section and the second antenna module have a gap therebetween (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other).  
Regarding claim 2, Liu discloses the electronic device of claim 1, wherein the first direction and the second direction are perpendicular to each other (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other).  
Regarding claim 3, Liu discloses the electronic device of claim 1, wherein the first antenna module and the 15second antenna module are located in the device body, and at least a portion of the electrically conductive structure is extended outside the device body (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other; figure 3 shows the antennas 150 and 160 on the top portion of the device body, and the conductive connections 151 and 161 connect to feed points 134, 136 and the circuit board 130).  
Regarding claim 4, Liu discloses the electronic device of claim 1, wherein the first antenna module, the second antenna module, and the electrically conductive structure are all located in the device body.  
Regarding claim 5, Liu discloses the electronic device of claim 1, wherein the device body has a first side and a second side adjacent to each other, wherein the first antenna module is disposed along the first side, and the second antenna module is disposed along the second side (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other; figure 3 shows the antennas 150 and 160 on the top portion of the device body, and the conductive connections 151 and 161 connect to feed points 134, 136 and the circuit board 130).  
Regarding claim 6, Liu discloses the electronic device of claim 5, wherein the electrically conductive structure is disposed at a corner of the device body located between the first side and the 9File: 098524usf second side (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other; figure 3 shows the antennas 150 and 160 on the top portion of the device body, and the conductive connections 151 and 161 connect to feed points 134, 136 and the circuit board 130).  
Regarding claim 7, Liu discloses the electronic device of claim 6, comprising a display, wherein the display is pivotally connected to the device body, and the corner is located at an end of the device body away from the display (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other; figure 3 shows the antennas 150 and 160 on the top portion of the device body, and the conductive connections 151 and 161 connect to feed points 134, 136 and the circuit board 130; figure 1, par. 0018 – display 120).  
Regarding claim 8, Liu discloses the electronic device of claim 5, wherein the device body has a missing corner between the first side and the second side, and the electrically conductive structure is located at the missing corner and at least partially exposed by the device body (Liu; figures 1-4; par. 0017, 0018, 0019, 0020-0027 – first and second antennas 150 and 160, conductive connections 151, 161, extending sections perpendicular to each other; figure 3 shows the antennas 150 and 160 on the top portion of the device body, and the conductive connections 151 and 161 connect to feed points 134, 136 and the circuit board 130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THIEN M LE/Primary Examiner, Art Unit 2887